SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 8,2010 CCO Holdings, LLC CCO Holdings Capital Corp. (Exact name of registrants as specified in their charters) Delaware Delaware (State or Other Jurisdiction of Incorporation or Organization) 333-112593 86-1067239 333-112593-01 20-0257904 (Commission File Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrants' telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. On March 8, 2010,Charter Communications, Inc. (the "Company"), the indirect parent company of CCO Holdings, LLC and CCO Holdings Capital Corp.,announced that its indirect subsidiary, Charter Communications Operating, LLC, was seeking consent of lenders to amend its existing $8.177 billion senior secured credit facilities to, among other things, extend maturities of a portion of the facilities and amend certain other terms and conditions.The Company expects to complete the amendment and restatement of the facilities in the middle of March 2010, subject to meeting customary conditions. The press release announcing the proposed extension is attached hereto as Exhibit ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. The following exhibit isfiled pursuant to Item 8.01: Exhibit No. Description 99.1 Press Release dated as of March 8, 2010 (incorporated by reference to Exhibit 99.1 to the current report on Form 8-K of Charter Communications, Inc. filed on March10, 2010 (File No. 001-33664)). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, CCO Holdings, LLC and CCO Holdings Capital Corp. have duly caused this Current Report to be signed on their behalf by the undersigned hereunto duly authorized. CCO HOLDINGS, LLC Registrant By: CHARTER COMMUNICATIONS, INC., Sole Manager Dated: March 10, 2010 By:/s/ Kevin D. Howard Name: Kevin D. Howard Title: Senior Vice President - Finance, ControllerandChiefAccounting Officer CCO HOLDINGS
